Citation Nr: 0711223	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition claimed as secondary to the service-connected right 
knee disability.  

2.  Entitlement to service connection for a bilateral ankle 
condition claimed as secondary to the service-connected right 
knee disability.  

3.  Entitlement to service connection for left heel calcaneus 
bursitis claimed as secondary to the service-connected right 
knee disability.  

4.  Entitlement to service connection for a back condition 
claimed as secondary to the service-connected right knee 
disability.  

5.  Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.30, due to treatment for a service-connected 
left knee disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal, in pertinent part, were originally 
before the Board in November 2004, when they were remanded 
for additional evidentiary development.  

The issue of entitlement to a temporary total evaluation 
because of treatment for a service-connected left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will inform the veteran 
if any further action is required on his part.  


FINDINGS OF FACT

1.  A chronic bilateral hip condition, to include 
degenerative joint disease, was not present during active 
duty or for many years thereafter, nor is a chronic bilateral 
hip condition otherwise related to such service or to a 
service-connected disability.  

2.  A chronic bilateral ankle condition was not present 
during active duty or for many years thereafter nor is a 
chronic bilateral ankle condition otherwise related to such 
service or to a service-connected disability

3.  Left heel calcaneus bursitis was not present during 
active duty or for many years thereafter nor is left heel 
calcaneus bursitis otherwise related to such service or to a 
service-connected disability.  

4.  The veteran's service-connected right knee disability has 
aggravated his low back disability.  


CONCLUSIONS OF LAW

1.  A bilateral hip condition was not incurred in or 
aggravated by the veteran's active duty service, degenerative 
joint disease of the hip may not be presumed to be of service 
onset, nor is a bilateral hip condition proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006). 

2.  A bilateral ankle condition was not incurred in or 
aggravated by the veteran's active duty service, nor is a 
bilateral ankle condition proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  Left heel calcaneus bursitis was not incurred in or 
aggravated by the veteran's active duty service, nor is left 
heel calcaneus bursitis proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 

4.  VA disability compensation is warranted for that degree 
of low back disability which is due to aggravation by the 
veteran's service-connected right knee disability. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations

An appeal of an RO decision begins with the filing of a 
Notice of Disagreement (NOD).  See 38 U.S.C.A. § 7105.  An 
NOD must be filed within one year from the date of mailing of 
the notice of the RO decision.  See 38 U.S.C.A. § 7105.  
After the NOD is received, VA must issue a Statement of the 
Case (SOC) to the claimant if the disagreement expressed in 
the NOD is not resolved.  See 38 U.S.C.A. § 7105(d)(1).  The 
claimant has 60 days from the date on which the SOC is 
mailed, or the remainder of the "one year period from the 
date of mailing of the notification of the determination 
being appealed, whichever period ends later," in which to 
file a substantive appeal.  38 C.F.R. § 20.302(b); see also 
38 U.S.C.A. § 7105(d)(3).  Further, upon a showing of good 
cause, the 60 day period for filing a substantive appeal will 
be extended for a reasonable period.  See 38 U.S.C.A. 
§ 7105(d)(3).  An RO may close an appeal without notice to an 
appellant for failure to respond to an SOC within the period 
allowed.  See 38 C.F.R. § 19.32.  If a substantive appeal is 
subsequently received within the one year appeal period, the 
appeal is considered reactivated.  See 38 C.F.R. § 19.32.

But the "failure to file a timely [Substantive] Appeal does 
not automatically foreclose an appeal, render a claim final, 
or deprive the [Board] of jurisdiction."  Rowell v. Principi, 
4 Vet. App. 9, 17 (1993).  Where there is no indication that 
the RO closed the appeal for failure to file a timely 
substantive appeal and the RO treated the veteran's filing as 
timely, the Board is not deprived of jurisdiction over the 
claim.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 
557 (2003) (holding that where the RO did not close the 
appeal, treated the filing as timely, and notified the 
veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 
(holding that the Board was not deprived of jurisdiction 
where the RO treated an appeal as timely and did not close 
the appeal); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that despite the lack of a substantive 
appeal, Board waived jurisdictional objections by reviewing 
the claim).

In the current case, a January 2003 rating decision denied 
the veteran's claim of entitlement to service connection for 
a right hip condition.  The veteran was notified thereof by 
letter dated later that month.  An NOD as to this issue was 
received in February 2003.  An SOC addressing the claim was 
issued on January 30, 2006.  However, no communication was 
received within 60 days of the date of issuance of the 
pertinent SOC which can be construed as a timely substantive 
appeal.  The substantive appeal was due on or before March 
30, 2006.  However, in March 2003, the veteran was informed 
that his appeal was being certified to the Board.  In a 
November 2004 remand, the Board included the issue of 
entitlement to service connection for a bilateral hip 
condition.  In April 2006, the RO informed the veteran that 
his appeal was being returned to the Board.  There is no 
evidence indicating that the RO had closed the appeal due to 
a lack of a timely substantive appeal.  

The Board finds that it may exercise jurisdiction over the 
veteran's claim for entitlement to service connection for a 
right hip condition.  Although the veteran did not 
technically comply with the requirements of 38 U.S.C. § 
7105(d)(3) and 38 C.F.R. § 20.302(b), the RO did not close 
the appeal and treated the appeal as timely by notifying the 
veteran that it considered the appeal perfected and by 
certifying the appeal.  See Gonzalez-Morales, 16 Vet. App. at 
557; see also Rowell, 4 Vet. App. at 17-18.  Accordingly, the 
Board has jurisdiction and will proceed with the adjudication 
of the issue on appeal.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in July 2002 and 
May 2005 VCAA letters and the statements of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the May 2005 VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on these claims have been accomplished 
and that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  With regard to the claims of entitlement to 
service connection for a bilateral hip condition, for a 
bilateral ankle condition and for left heel calcaneus 
bursitis, as the Board concludes below that the preponderance 
of the evidence is against these claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  With regard to the claim of 
entitlement to service connection for a low back disability, 
the Board finds that service connection is warranted.  The 
Board further finds that the RO can provide the appellant 
with the requisite notice regarding effective dates and 
ratings assigned for the low back claim at the time it 
informs the veteran of the grant of service connection for 
the low back disability.  Thereafter, the veteran will have 
the opportunity to provide evidence and argument as to the 
effective date and rating to be assigned for his low back 
disability.  The Board further notes that the veteran's 
status as a veteran has never been contested.  VA has always 
adjudicated his claim based on his status as a veteran as 
defined by 38 C.F.R. § 3.1.  

The Board also notes that the May 2005 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with these 
claims, and the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Moreover, all available pertinent records have 
been obtained.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues being adjudicated by this appeal.  In December 
2006, the veteran's representative submitted additional 
evidence directly to the Board and expressly indicated that 
the veteran was waiving local RO review of this evidence.  
The Board finds that no further action is required by VA to 
assist the veteran with the claims.


Criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).




Factual Background

In June 1970, the veteran was diagnosed as having a fracture 
of the lateral malleolus.  In August 1970, the veteran was 
put on physical profile for a sprained left ankle.  

No pertinent abnormalities were noted on the report of the 
separation examination which was conducted in October 1970.  
Clinical evaluation of the lower extremities and the spine 
was determined to be normal at that time.  

The veteran denied having or ever having had swollen or 
painful joints, arthritis or rheumatism, back trouble of any 
kind or foot trouble on a Report of Medical History he 
completed in October 1970.

At the time of a July 1997 VA examination, the veteran 
complained of problems with his hips.  After physical 
examination, the examiner opined that instability, pain and 
deformity in the right knee resulted in the veteran's 
favoring his left knee and also took its toll on the hips.  
The examiner further opined, however, that he was not sure 
that the veteran was having a great deal of pain in the hips.  

In October 1997, the veteran complained of pain in the dorsum 
of the left foot.  

At the time of a February 1999 VA examination, the veteran 
reported chronic pain, in part, in the left ankle and left 
heel.  

On VA examination in April 1999, X-rays of the lumbosacral 
spine were interpreted as revealing fairly advanced 
degenerative changes.  An X-ray of the left heel was normal 
with the exception of osteophyte formation and degenerative 
changes in the talonavicular joint.  The ankle itself was 
normal.  X-rays of the hips were normal.  The veteran 
complained of pain in the bottom of his left heel on weight 
bearing.  The heel pain had been present for six months.  He 
also reported low back pain which occurred two to three times 
per week.  The back symptoms had been present for one year.  
The veteran also reported aching and soreness in the 


ankles, right worse than left.  The examiner opined that the 
mild tenderness noted on examination in the left heel was 
probably mild calcaneal bursitis but otherwise the ankles and 
feet looked good.  X-rays and clinical examination of the 
hips was determined to be normal.  Moderately advanced 
degenerative changes at L5-S1 were opined to be the reason 
for the low back symptoms.  The examiner opined that the 
degenerative changes in the lumbar spine and the foot and 
ankle complaints were not directly caused by the right knee 
problem.  He also opined that the low back symptoms could be 
somewhat aggravated by the gait disturbance due to the right 
knee but the back problems would not be caused by the right 
knee problem.  The left heel symptoms were not directly 
related to the right knee problem.  

A VA clinical record dated in May 2002 documents complaints 
of right hip pain located in the iliac crest at the origin of 
the iliotibial band.  The pertinent impression was iliotibial 
band syndrome.  The examiner noted that he had offered the 
veteran an injection in the right knee in the event that part 
of the hip pain was referred from the knees but the examiner 
also opined that this connection was unlikely.  

An October 2002 VA clinical record includes the assessment of 
significant degenerative joint disease of the knee with 
minimal degenerative joint disease of the hip.  The author 
wrote that the overall problem was related to knee 
malalignment with reactive pain involving the iliotibial 
band.  

A VA examination was conducted in January 2003.  X-rays were 
interpreted as revealing normal heels and ankle joints.  An 
X-ray of the left foot revealed a fairly large osteophyte 
formation on the dorsal aspect of the talonavicular joint.  
X-rays of the hips were normal.  The veteran denied injury to 
his hips and back.  He had hip pain for six months.  He also 
had back pain for three months.  He complained of 
intermittent ankle discomfort without a history of injury.  
He reported a soreness on the bottom of both heels which had 
been present for one year.  The examiner found that the cause 
of the veteran's low back discomfort was degenerative disc 
disease in the back.  He opined that the veteran's bilateral 
hip pain was not due to the joints but was from muscle and/or 
ligament strain of the hips.  The symptoms on the bottom of 
the feet were suggestive of calcaneal bursitis but the 
findings were noted 


to be very minimal at the time of the examination.  Ankle 
joint examination was within normal limits.  There were some 
degenerative changes noted at the left talonavicular joint 
which could cause symptoms in this particular area.  The 
examiner did not find evidence to suggest that right knee 
arthritis had been the cause of the low back symptoms, hip 
area symptoms, or feet or ankle symptoms.  He opined that 
these were not specifically related to right knee arthritis.  

A November 2003 VA clinical record indicates the veteran 
reported right lateral thigh pain and back pain which the 
veteran opined would radiate down into the right thigh.  The 
pertinent assessment was low back pain/lumbar spondylosis 
without evidence to support radiculopathy.  

Clinical records dated in April, May, and August of 2005 
indicate the veteran complained of pain in the left hip and 
pain referred to the lumbar region on the left.  The 
assessment was lumbar radiculopathy.  

A VA examination was conducted in August 2005.  The veteran 
complained of pain in the low back which radiated down to the 
left thigh and leg.  He reported bilateral hip pain as well 
as burning type pain in the heels and also ankle pain.  
Imaging studies of the low back were referenced as revealing 
degenerative disc disease, foraminal narrowing and L4-5 disc 
protrusion.  Examination of the feet and ankles was negative 
but X-rays of the left foot revealed significant 
talonavicular arthritis which could be symptomatic in the 
left foot.  It was noted that medical records revealed some 
indication of an avulsion fracture of the talus while the 
veteran was on active duty.  The left foot X-ray finding was 
more than likely related to the left ankle injury in 1970.  
The examiner did not find any evidence to indicate that the 
right and left hips, right ankle, left heel or low back was 
primarily caused by the right knee disability.  The examiner 
opined that it was a reasonable possibility that the low back 
problem, may be, to a small degree, aggravated because of 
gait disturbance caused by the arthritic right knee, but 
would not be directly caused by the right knee.  



The examiner who performed the August 2005 VA examination 
produced an addendum to the examination report in November 
2005.  The examiner wrote that there was no objective way to 
ascertain the baseline manifestations of the non-service-
connected low back problem prior to any effects of gait 
disturbance.  He also wrote that no objective method of 
medical testing could be conducted to determine what 
increased manifestations of the low back problem were 
proximately due to the right knee problem.  He opined that a 
gait disturbance caused by the right knee can reasonably 
increase any symptoms due to the non-service-connected low 
back condition.  The examiner found that the veteran did have 
a low back condition and opined that the ordinary mechanics 
of walking that had been disturbed by the right knee problem 
could be expected to therefore increase the low back symptoms 
to some degree.  The examiner opined that there was no 
specific way to measure by medical testing any actual changes 
in pathology of the spine which were due to the cumulative 
effects of the gait disturbance.  With regard to the finding 
of the August 2005 VA examination report that indicating that 
it was reasonably possible that the low back problem may be, 
to a small degree, aggravated by the gait disturbance, the 
examiner specifically wrote that he was unable to make this 
statement without resort to conjecture or speculation based 
on reasonable medical expectations.  

An October 2005 magnetic resonance image (MRI) examination of 
the lumbosacral spine revealed fairly marked, multi-level 
disc degeneration; intervertebral disc osteochondrosis; 
spondylosis; central spinal stenosis; marked narrowing of the 
neural foramen and facet arthropathy.  

In November 2006, the veteran complained of problems with his 
left lower extremity including pain from the lateral thigh to 
the left knee.  The assessment was that the left leg symptoms 
were intraarticular in nature and most likely iliotibial band 
syndrome of the left lower extremity.  The author of the note 
was also concerned that the symptoms may possibly be coming 
from the veteran's spine, but he found the most likely source 
of the symptoms was the iliotibial band.  




Entitlement to service connection for a bilateral hip 
condition claimed as secondary to the service-connected right 
knee disability.

Analysis

The Board finds that service connection is not warranted for 
a bilateral hip condition on a direct basis.  The Board notes 
that there is some evidence of record of the current 
existence of hip problems.  In May 2002, the veteran 
complained of right hip pain.  The impression at that time 
was iliotibial band syndrome.  The October 2002 VA clinical 
record includes an assessment of minimal degenerative joint 
disease of the hip.  Significantly, however, there is no 
evidence of the presence of hip problems in the service 
medical records nor competent evidence of record linking 
current hip problems to the veteran's active duty service on 
a direct basis.  

The service medical records were silent as to complaints of, 
diagnosis of or treatment for hip problems and no pertinent 
abnormalities were noted at that time of the separation 
examination in October 1970.  The first evidence of record of 
hip problems is dated many years after the veteran's 
discharge.  

There is no continuity of hip symptomatology from the time of 
the veteran's discharge.  The veteran has not indicated that 
he had had continuous problems with his hips since that time.  
Additionally, there is no medical evidence linking any 
continuity of symptomatology to the veteran's active duty 
service.  A claim can be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  In the 
current case, however, there is no hip disability diagnosed 
in service and the objective evidence of record documents the 
onset of hip symptoms to many years after the veteran's 
discharge.  The first objective evidence of complaints of hip 
pain is the report of the July 1997 VA examination.  The 
Board notes that supporting medical evidence is required to 
link continuity of symptomatology to the disability on 
appeal.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Continuity of 
symptomatology is not demonstrated in this case

The veteran has argued that he has a bilateral hip disability 
which is secondary to his service-connected right knee 
disability.  The Board notes there is some evidence of record 
which seems to indicate that there is a causal link between 
the service-connected right knee and the veteran's complaints 
regarding his hips.  At the time of the July 1997 VA 
examination, the veteran opined that he had problems with his 
hips which was caused by his right knee disability.  The 
examiner found that the veteran had left knee deterioration 
which was due to favoring the right knee and that the stress 
on the left knee would, in time, take its toll on other 
joints including the hips.  The examiner further noted that 
he was not sure if the veteran was experiencing a great deal 
of pain in his hips.  A May 2002 VA clinical record indicates 
the veteran complained, in part, of right hip pain.  The 
pertinent diagnosis was iliotibial band syndrome.  It was 
noted in the record that the physician offered the veteran an 
injection in the right knee in the event that part of the 
right hip pain could be referred from the knee.  The examiner 
also noted, however, that he considered referral of the pain 
in the knee to the hip as being unlikely.  The October 2002 
VA clinical record indicates that the veteran had 
degenerative joint disease of the right knee with subsequent 
iliotibial band pain syndrome secondary to the overall 
malalignment.  The pertinent assessment was degenerative 
joint disease of the knee with minimal degenerative joint 
disease of the hip.  The examiner opined that the overall 
problem was related to knee malalignment with reactive pain 
involving the iliotibial band.  

The Board finds that the evidence which supports a finding 
that the veteran currently has a hip condition which was 
secondary to the service-connected right knee disability is 
outweighed by the probative value of the evidence which 
indicates that a hip condition was not linked to the service-
connected right knee disability.  The examiner who conducted 
the January 2003 VA examination noted that the veteran 
complained, in part, of pain in the hips.  The examiner 
opined that the bilateral hip pain was not due to the 
veteran's joints but rather was caused by muscle and/or 
ligament strain of the hips.  The examiner who conducted the 
August 2005 VA examination also noted the veteran complained 
of hip pain.  Based upon a review of the evidence of record 
and examination of the veteran, the examiner opined that he 
could not find any evidence to indicate that problems with 
the veteran's hips were primarily caused by the service-
connected right knee disability.  The Board places greater 
probative weight on the opinions included in the reports of 
the January 2003 and August 2005 VA examinations as these 
opinions were based on a review of all the evidence in the 
claims file as well as a physical examination of the veteran.  
The report of the July 1997 VA examination does not indicate 
that the examiner had access to and had reviewed the evidence 
included in the claims file.  The Board also places greater 
probative value on the reports of the January 2003 and August 
2005 VA examinations over the evidence included in the VA 
clinical records because the VA examinations were conducted, 
in part, specifically to determine the etiology of the 
claimed hip disability.  

Based on the above, the Board finds the preponderance of the 
evidence is against a finding that the veteran currently 
experiences a bilateral hip condition which was causally 
linked to the service-connected right knee disability.  


Entitlement to service connection for a bilateral ankle 
condition claimed as secondary to the service-connected right 
knee disability.

Analysis

The service medical records evidence the fact that in August 
1970, the veteran was put on physical profile for a sprained 
left ankle.  There were no subsequent service medical records 
dealing with problems with the veteran's ankles and no 
pertinent abnormalities were noted at the time of the October 
1970 separation examination.  Furthermore, clinical records 
and reports of VA examinations dated subsequent to the 
veteran's discharge fail to document the presence of any 
diagnosed ankle conditions.  While the veteran complained at 
the time of a February 1999 VA examination of chronic pain in 
the left ankle, no ankle disability was diagnosed at that 
time.  The examiner who conducted the April 1999 VA 
examination determined that the ankles looked good.  Only 
ankle complaints were noted without a diagnosis of any ankle 
disability.  At the time of the January 2003 VA examination, 
it was determined that examination of the ankles was within 
normal limits.  Ankle symptoms but no diagnosis were referred 
to at the time of the January 2003 VA examination.  
Examination of the ankles was noted to be negative in the 
report of the August 2005 VA examination.  

The Board finds there is no competent evidence of record of a 
diagnosis of any ankle disability for which service 
connection may be granted.  The evidence of record documents 
complaints of pain.  However, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

The only other evidence of record which indicates in any way 
that the veteran currently experiences a bilateral ankle 
condition which was due to his active duty service or 
causally linked to the service-connected right knee 
disability is the veteran's own allegations.  As a lay person 
however, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the existence and etiology of a 
bilateral ankle condition is without probative value. 

The Board finds that service connection is not warranted for 
a bilateral ankle condition on a direct basis or secondary to 
the service-connected right knee as there is no competent 
evidence of record of the current existence of a bilateral 
ankle condition.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


Entitlement to service connection for left heel/calcaneus 
bursitis claimed as secondary to the service-connected right 
knee disability.

Initially, the Board notes that service connection has been 
granted for residuals of a fracture of the left talus.  

The Board finds that service connection is not warranted for 
left heel calcaneus bursitis as there is no competent 
evidence of record linking current left heel calcaneus 
bursitis to the veteran's active duty service or to a 
service-connected disability.  The service medical records 
were negative as to complaints of, diagnosis of or treatment 
for problems with the left heel, but did reference a left 
ankle problem in August 1970.  However, clinical evaluation 
of the lower extremities was normal at the time of the 
October 1970 separation examination.  

There is post-service evidence of problems with the left 
heel.  The October 1997 VA clinical record and the report of 
the February 1999 VA examination reference complaints of pain 
in the left heel and foot, but no heel disorder was 
diagnosed.  At the time of the April 1999 VA examination, the 
veteran complained, in part, of pain on the bottom of his 
left heel which had been present for six months.  Physical 
examination revealed mild tenderness which the examiner 
opined was probably mild calcaneal bursitis.  At the time of 
the January 2003 VA examination, the veteran reported 
soreness on the bottoms of both heels which had been present 
for one year.  The examiner opined that the symptoms on the 
bottom of the veteran's feet were suggestive of calcaneal 
bursitis.  The findings were noted to be very minimal at the 
time of the examination.  At the time of the August 2005 VA 
examination, the veteran reported a burning type of pain in 
his heels.  X-rays of the left foot were referenced as 
revealing significant talonavicular arthritis which could be 
symptomatic in the left foot.  The examiner noted that was 
evidence of an avulsion fracture of the left foot in the 
service medical records.  The examiner opined that the left 
foot X-ray finding was more than likely related to the left 
ankle injury in 1970.  Significantly, none of the medical 
evidence of record which documents the presence of problems 
with the left heel links the disability to the veteran's 
active duty service on a direct basis.  While a left heel 
disability was noted at the time of the August 2005 VA 
examination, this symptomatology was attributed to the left 
ankle injury for which service connection has already been 
granted.  Additionally, the reports of the April 1999, 
January 2003 and August 2005 VA examinations include opinions 
which indicate that a left heel disability was not causally 
linked to the service-connected right knee disability.  There 
is no competent evidence of record upon which to base a grant 
of service connection on a secondary basis.  

There is no continuity of heel symptomatology from the time 
of the veteran's discharge.  The veteran has not indicated 
that he had had continuous problems with his left heel since 
that time.  Additionally, there is no medical evidence 
linking any continuity of left heel symptomatology to the 
veteran's active duty service.  A claim can be substantiated 
if continuity of symptomatology is demonstrated after 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b).  In the current case, however, there is 
no chronic left heel disability diagnosed in service and the 
objective evidence of record documents the onset of left heel 
symptoms to many years after the veteran's discharge.  The 
Board notes that supporting medical evidence is required to 
link continuity of symptomatology to the disability on 
appeal.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Continuity of 
symptomatology is not demonstrated in this case.  

The only evidence of record which indicates that the veteran 
currently has a left heel disability which was incurred in or 
aggravated by his active duty service (other than the 
residuals of the left talus fracture for which service 
connection has already been granted) is the veteran's own 
allegations.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of a left heel disability is without probative 
value. 

As there is no competent evidence of record linking currently 
existing left heel calcaneal bursitis to active duty on a 
direct basis nor competent evidence of record linking the 
disability to the service-connected right knee disability, 
service connection is not warranted for left heel calcaneal 
bursitis.  




Entitlement to service connection for a back condition 
claimed as secondary to the service-connected right knee 
disability.

The Board finds that service connection is warranted for a 
back condition as secondary to the service-connected right 
knee disability.  The report of the April 1999 VA examination 
includes the annotation that the veteran's complaints of back 
pain were due to moderately advanced degenerative changes at 
L5-S1.  The examiner opined that the degenerative changes in 
the lumbar spine were not directly caused by the right knee 
problem but the low back symptoms could be somewhat 
aggravated by gait disturbance due to the right knee 
disability.  The examiner who conducted the January 2003 VA 
examination opined that the cause of the veteran's reported 
low back discomfort was degenerative disc disease in the 
back.  The examiner opined that the back symptoms were not 
specifically related to right knee arthritis.  The examiner 
who conducted the August 2005 VA examination noted the 
presence of degenerative disc disease, foraminal narrowing 
and L4-5 disc protrusion.  The examiner opined that, while 
the back disability was not primarily caused by the right 
knee disability, it was also a reasonable possibility that 
the low back problem may be, to a small degree, aggravated 
because of gait disturbance caused by the arthritic right 
knee but would not be directly caused by the right knee.  The 
examiner who conducted the August 2005 VA examination 
produced an addendum to the examination report in November 
2005.  The examiner basically opined that there was no 
objective way to determine the degree of aggravation of the 
low back disability which was caused by the service-connected 
right knee disability.  The examiner specifically noted, 
however, that the veteran did have a current low back 
condition and that the ordinary mechanics of walking that had 
been disturbed by the right knee disability could be expected 
to increase the low back symptoms to some degree.  

The Board finds the above evidence preponderates in favor of 
a finding that the veteran has a currently existing low back 
disability which was aggravated, at least in part, by the 
service-connected right knee disability.  The reports of the 
April 1999 and August 2005 VA examinations, which include 
opinions linking at least some current back symptomatology to 
the service-connected right knee disability, cumulatively 
outweigh the conclusion reached by the examiner who conducted 
the January 2003 VA examination and determined such a link 
was absent.  As such, service connection is warranted on a 
secondary basis.  The fact that the examiner who prepared the 
August 2005 and November 2005 VA examination reports was 
unable to determine the degree of additional disability the 
veteran experienced in his low back which was due to the 
service-connected right knee does not change the outcome of 
this decision.  The fact remains that the preponderance of 
the evidence demonstrates that the veteran currently has a 
low back disability which is due, at least in some part, to 
the service-connected right knee disability.  The ability to 
accurately determine the degree of additional back disability 
which was due to the service-connected right knee is not a 
prerequisite for a grant of service connection on a secondary 
basis.  There just has to be some degree of aggravation.  
Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

ORDER

Entitlement to service connection for a bilateral hip 
condition claimed as secondary to the service-connected right 
knee disability is not warranted.  The appeal is denied.  

Entitlement to service connection for a bilateral ankle 
condition claimed as secondary to the service-connected right 
knee disability is not warranted.  The appeal is denied.  

Entitlement to service connection for left heel calcaneus 
bursitis claimed as secondary to the service-connected right 
knee disability is not warranted.  The appeal is denied.  

VA disability compensation is warranted for that degree of 
low back disability which is due to aggravation by the 
veteran's service-connected right knee disability.  To this 
extent, the appeal is granted.  


REMAND

In April 2006, the RO denied the veteran's claim of 
entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.30 due to treatment for his service-connected 
left knee.  In April 2006, the veteran submitted a notice of 
disagreement with this decision.  A statement of the case has 
not been issued.  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
the claim of entitlement to a temporary total evaluation 
because of treatment for his service-connected left knee.  38 
C.F.R. § 19.26 (2006).  Manlincon v. West, 12, Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the April 2006 rating 
decision which denied the veteran's claim 
of entitlement to a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30 
due to treatment for his service-
connected left knee.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

2.  If the veteran perfects his claim of 
entitlement to a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30 
due to treatment for his service-
connected left knee after the RO issues a 
statement of the case, this issue should 
be certified to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


